       Case 1:16-cv-00115-LJV-HKS Document 98 Filed 01/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


CHAD S. WILLIAMS,

                             Plaintiff,

              -v-                                                 16-CV-115V(Sr)

SERGEANT SHELLARD
MICHAEL BITTERMAN, and
HOYT,

                             Defendants.



                                  DECISION AND ORDER

              Plaintiff, Chad S. Williams, an inmate at the Monroe County Jail, filed this

pro se action seeking relief under Title 42, United States Code § 1983 claiming that

defendants Bitterman and Hoyt used excessive force against plaintiff; Sgt. Shellard

orchestrated and/or failed to intervene in the use of excessive force against plaintiff in

retaliation for plaintiff’s lawsuit; and defendant Roybler violated plaintiff’s right to due

process by denying plaintiff witnesses during his preliminary parole hearing. Dkt. #70.



              Currently before the Court is plaintiff’s motion for appointment of counsel.

Dkt. #86. In support of his motion, plaintiff argues that he has an extensive history of

mental illness and suffered serious head trauma from an assault at the jail. Dkt. #86,

¶¶ 1-2.



              There is no constitutional right to appointed counsel in civil cases.

However, under 28 U.S.C. § 1915(e), the Court may appoint counsel to assist indigent
      Case 1:16-cv-00115-LJV-HKS Document 98 Filed 01/13/21 Page 2 of 3




litigants. See, e.g., Sears, Roebuck & Co. v. Charles W. Sears Real Estate, Inc., 865

F.2d 22, 23 (2d Cir. 1988). Assignment of counsel in this matter is clearly within the

judge's discretion. In re Martin-Trigona, 737 F.2d 1254 (2d Cir. 1984). The factors to

be considered in deciding whether or not to assign counsel include the following:

              1.     Whether the indigent’s claims seem likely to be of substance;

              2.     Whether the indigent is able to investigate the crucial facts
                     concerning his claim;

              3.     Whether conflicting evidence implicating the need for cross-
                     examination will be the major proof presented to the fact finder;

              4.     Whether the legal issues involved are complex; and

              5.     Whether there are any special reasons why appointment of
                     counsel would be more likely to lead to a just determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police

Officers, 802 F.2d 58 (2d Cir. 1986).



              The Court must consider the issue of appointment carefully, of course,

because "volunteer lawyer time is a precious commodity.” Cooper v. A. Sargenti Co.

Inc., 877 F.2d 170, 172 (2d Cir. 1989). Therefore, the Court must not allocate pro bono

resources “arbitrarily, or on the basis of the aggressiveness and tenacity of the

claimant,” but should instead distribute this resource “with reference to public benefit.”

Id. Moreover, the Court must consider to the "likelihood of merit" of the underlying

dispute, Hendricks, 114 F.3d at 392; Cooper, 877 F.2d at 174, and "even though a

claim may not be characterized as frivolous, counsel should not be appointed in a case

where the merits of the . . . claim are thin and his chances of prevailing are therefore

poor." Carmona v. United States Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001)
      Case 1:16-cv-00115-LJV-HKS Document 98 Filed 01/13/21 Page 3 of 3




(denying counsel on appeal where petitioner's appeal was not frivolous but

nevertheless appeared to have little merit).



              This action is in its early stages, making it difficult to assess the merits of

plaintiff’s claim or the public benefit which could be achieved by the appointment of

counsel. Moreover, plaintiff has demonstrated a capacity to communicate the factual

basis of his claims to the Court. Accordingly, plaintiff has not established that the

appointment of counsel is warranted at this time under the factors set forth above. It is

the plaintiff's responsibility to retain an attorney or press forward with this lawsuit pro se.

28 U.S.C. § 1654.



              SO ORDERED.


DATED:        Buffalo, New York
              January 13, 2021



                                           s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge
